Citation Nr: 1422813	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  13-06 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an ear disorder.  

2.  Entitlement to service connection for a recurrent left lower extremity disorder to include avulsion and de-gloving injury residuals and tibial fracture residuals.  

3. Entitlement to service connection for a recurrent right knee disorder to include degenerative joint disease.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for an acquired psychiatric disorder to include depression and anorexia.  

6.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's left knee meniscal tear residuals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active duty from November 2007 to April 2008 and from September 2008 to November 2008.  He had addition duty with the Pennsylvania Army National Guard/Army Reserve.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Philadelphia, Regional Office (RO) which established service connection for chronic left knee strain; assigned a 10 percent evaluation for that disability; effectuated the award as of April 9, 2010; and denied service connection for an ear disorder, a left leg disorder, a right knee disorder, tinnitus, and an acquired psychiatric disorder to include depression and anorexia.  In December 2012, the RO recharacterized the Veteran's service-connected left knee disorder as left knee medial meniscal tear residuals evaluated as 10 percent disabling.  In May 2013, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issues of service connection for a left leg disorder and a right knee disorder as entitlement to service connection for a recurrent left lower extremity disorder to include avulsion and de-gloving injury residuals and tibial fracture residuals and a recurrent right knee disorder to include degenerative joint disease accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of service connection for a left lower extremity disorder, a right knee disorder, tinnitus, and an acquired psychiatric disorder and the initial evaluation of the Veteran's left knee disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDING OF FACT

At the May 2013 Board hearing, the Veteran expressly withdrew his substantive appeal from the denial of service connection for an ear disorder.  


CONCLUSION OF LAW

The issue of service connection for an ear disorder has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At the May 2013 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran stated that he wished to withdraw the issue of service connection for an ear disorder from appellate consideration.  
A veteran or his accredited representative may withdraw the veteran's substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the Veteran effectively withdrew his substantive appeal from the denial of service connection for an ear disorder.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the issue of service connection for an ear disorder should be dismissed.  38 U.S.C.A. § 7105.  


ORDER

The issue of service connection for an ear disorder is dismissed.  


REMAND

The Veteran asserts that service connection for a left lower extremity disorder, a right knee disorder, tinnitus, and an acquired psychiatric disorder is warranted as his left lower extremity, right knee, and acquired psychiatric disabilities became manifest and/or increased in severity as the result of his service-connected left knee medial meniscal tear residuals and his tinnitus was initially manifested during active duty following his weapons qualification.  He contends further that an initial evaluation in excess of 10 percent is warranted for his left knee disorder as that disability is productive of severe impairment and will ultimately necessitate that he undergo a total knee replacement in the near future.  

Pre-service clinical documentation from St. Christopher's Hospital for Children dated in October 1996 indicates that the Veteran was struck by a motor vehicle at the age of 10 and sustained a left lower extremity de-gloving injury just proximal to the knee and an open left tibial fracture.  He underwent extensive surgical debridement and repair of his left lower extremity laceration and tibial fracture.  The report of the Veteran's September 2007 physical examination for service entrance notes that the Veteran was diagnosed with left lower extremity avulsion and de-gloving residuals and left tibial fracture residuals.  The Veteran has not been afforded a VA examination which addresses whether his nonservice-connected left lower extremity disabilities increased in severity beyond their natural progression during active duty and/or secondary to his service-connected left knee medial meniscal tear residuals.  

A January 2008 service treatment record states that the Veteran exhibited right knee crepitus.  A March 2011 treatment record from J. Louis-Charles, M.D., conveys that the Veteran was diagnosed with degenerative joint disease of the knees.  The Veteran has not been afforded a VA examination which encompasses the right knee.  

In an October 2010 written statement, the Veteran stated that he began to experience ringing in his ears "after qualifying with my M4 at Ft. Indiantown Gap."  The Veteran has not been afforded a VA audiological evaluation.  

In his July 2011 notice of disagreement, the Veteran advanced that he initially became depressed after military medical personnel determined that he was not deployable due to his service-connected left knee disorder.  The March 2011 treatment record from Dr. Louis-Charles states that the Veteran was diagnosed with depression and anorexia.  The Veteran has not been afforded a VA psychiatric evaluation.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

At the May 2013 Board hearing, the Veteran testified that his service-connected left knee disorder significantly limited his physical activities including his work as a mail sorter.  He stated that he had been told by VA physicians that "basically, I need a knee replacement."  The Veteran was last afforded a VA knee examination in August 2012.  Given the apparent increase in severity of the Veteran's left knee disability, the Board finds that further VA examination would be helpful in resolving the issues raised by this appeal. 
VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his left lower extremity disorder, right knee disorder, tinnitus, and acquired psychiatric disorder and all treatment of his service-connected left medial meniscal tear residuals after August 2012 and the addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran and not already of record, including that provided after March 2012.  

3.  Schedule the Veteran for a VA orthopedic examination to address the current nature and etiology of his recurrent left lower extremity and right knee disorders and his service-connected left medial meniscal tear residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  
The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified left lower extremity disorder and right knee disorder existed prior to service entrance; had its onset during active duty; otherwise originated during active duty; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected left medial meniscal tear residuals.  If an identified disorder is determined to have existed prior to service entrance, the examiner should specifically opine whether the disorder increased in severity beyond its natural progression during active duty.  

The examiner should further discuss the impact of the Veteran's left knee medial meniscal tear residuals upon his vocational pursuits.  

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA auditory examination to address the current nature and etiology of his tinnitus.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified tinnitus had its onset during active service; is etiologically related to the Veteran's in-service noise exposure; or is otherwise is related to active service.  

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Schedule the Veteran for a VA psychiatric examination to address the current nature and etiology of his claimed acquired psychiatric disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired psychiatric disorder had its onset during active duty; is otherwise is related to active duty; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected left medial meniscal tear residuals.  

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

6.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of these claims.  See 38 C.F.R. § 3.655 (2013).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


